 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
 9
                              OAKLAND DIVISION
10
11   AFFINITY LABS OF TEXAS, LLC,        1   Case No. 4:18-cv-03194-YGR
12        Plaintiff,
                                             [PROPOSED] ORDER OF
13   v.                                      DISMISSAL WITH PREJUDICE
14   BLACKBERRY CORPORATION,
     BLACKBERRY LIMITED,
15
          Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
 1           Plaintiff Affinity Labs of Texas, LLC ("Plaintiff') and Defendants BlackBerry
 2   Corporation and BlackBerry Limited ("BlackBerry") have resolved Plaintiffs claims for relief
 3   against BlackBerry asserted in Case No. 4:18-cv-03194-YGR. Plaintiff and BlackBerry have
 4   therefore requested that the Court dismiss Plaintiffs claims for relief against BlackBerry with
 5   prejudice, with all attorneys' fees, costs and expenses taxed against the party incurring same.
 6   The Court, having considered this request, is of the opinion that their request for dismissal
 7   should be granted.
 8           IT IS THEREFORE ORDERED that Plaintiffs claims for relief against BlacicBerry are
 9   dismissed with prejudice. IT IS FURTHER ORDERED that all attorneys' fees, costs of court
10   and expenses shall be borne by each party incurring the same.
11
      This terminates Dkt. No. 36 and the within action.
12
13
14   Dated: November 8, 2018
                                                    Honorable Yvonne Gonzalez Rogers
15
                                                    United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
     [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE                                                      2
     Case No. 4:18-cv-03194-YGR
